DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/29/2020 has been entered. Claims 1-4 and 7-12 remain pending in the application and claims 5-6 and 13 have been canceled. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Non-Final Office Action mailed 06/26/2020.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record (Carusillo) for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carusillo (US PGPub 2018/0250020).
With regards to claim 1, Carusillo discloses (Figures 1-19) a rotary surgical tool 50 comprising: 
a grip adapted for holding with a hand (see annotated figure 1 below); 
a motor 60 mounted in the grip, the motor 60 including a rotor 110 mounted for rotation in the motor 60 upon an output shaft 128, said output shaft 128 extending through said rotor 110 to rotatably support said rotor 110 and rotatable with said rotor 110 and having a distal forward end spaced from the rotor 110 (Paragraph 62, Figures 3-4), a shroud carried by said grip and surrounding a forward end portion of said output shaft 128 (see annotated figure 1 below), and including at least one bearing 354 mounted in said shroud and rotationally supporting (bearing supports the structure of the device, allows for rotation of the output shaft 128) said forward end portion of said output shaft 128 (Figure 19 – shells 262/286 are part of the shroud and contains bearing 354; Paragraph 90), said output shaft 128 having a rear portion extending rearwardly from said rotor 110 and rotatably mounted in a rear bearing 124, said rear bearing secured in place by said grip (Paragraph 61); 
an effector 450 coaxial and integral with the output shaft 128 at said distal end and operable to effect tissue modification during rotation of the output shaft and effector by the rotor 110 (Paragraphs 51 and 64); and 
an actuator 138/139/406 operably coupled to the rotor 110 and operable to selectively effect electrical energy transfer to the rotor 110 to selectively effect rotation of the rotor 110 (Paragraphs 53 and 117).  

    PNG
    media_image1.png
    521
    678
    media_image1.png
    Greyscale

With regards to claim 2, Carusillo discloses wherein the motor 60 being an electric motor (see Claims 14 and 19).  
With regards to claim 3, Carusillo discloses wherein the actuator 138/139/406 including a switch 406 (Paragraph 101) operably connected to an electrical conductor connected to the motor 60 (Paragraphs 53 and 117).  
With regards to claim 4, Carusillo discloses wherein the axis of rotation of the rotor 110 and the effector 450 being coaxial (see coaxial alignment in Figures 3 and 4).
With regards to claim 7, Carusillo discloses wherein said forward portion of said output shaft 128 includes two or more said forward bearings 122/354, at least one of said forward bearings 354 being mounted in said shroud (within shells 262/286) and at least one of said forward bearings 122 mounted in said grip (see annotated Figure 1 above and Figure 4).  
With regards to claim 9, Carusillo discloses the grip including an auxiliary handle. The handle as shown in Figure 1 in its broadest reasonable interpretation can be interpreted as an auxiliary handle, similar to that shown in the applicant’s drawing (Figure 1 element 21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carusillo in view of Semmer et al. (US PGPub 2015/0233757), hereinafter known as “Semmer.”
With regards to claim 8, Carusillo discloses the surgical tool as claimed in claim 1. Carusillo is silent to the tool being contained in a package having indicia indicating the type of said effector is included as a portion of the output shaft.
However, Semmer teaches a packaging of a medical device that includes an informative label that will identify the nature of the kit (Figure 1, Specification [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical tool disclosed by Carusillo to include a type of packaging for indicating the type of medical device disclosed by Semmer for the purpose of correctly identifying which instrument is intended for use, as well as safety reasons to use the appropriate instrument.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carusillo in view of Spievack et al. (US Patent 5,591,170), hereinafter known as “Spievack.”
With regards to claim 10, Carusillo discloses (Figures 1-19) a rotary surgical tool comprising: 
a grip (see annotated figure 1 above) adapted for holding with a hand; 
a shroud (see annotated figure 1 above); 
a motor 60 mounted in the grip, the motor 60 including a rotor 110 mounted for rotation within the motor 60; 
an output shaft 128 extending through and rotationally supporting the rotor 110, said output shaft 128 coupled to and axially aligned with the rotor 110 and at least partially carried by the shroud for rotation by the rotor 110, said output shaft 128 having a distal end spaced from the rotor 110 (Paragraph 62, Figures 3-4), a shroud carried by said grip and surrounding a forward end portion of said output shaft 128, and including at least one bearing 354 mounted in said shroud and rotationally supporting (bearing supports the structure of the device, allows for rotation of the output shaft 128) said output shaft 128 (Figure 19 – shells 262/286 are part of the shroud and contains bearing 354; Paragraph 90), said output shaft 128 having a rear portion extending rearwardly from said rotor 110 and rotatably mounted in a rear bearing 124, said rear bearing 124 supported and secured in place by said grip (annotated Figure 1 above and Figure 4); 
an effector 450 integral with the output shaft 128 at said distal end and operable to effect tissue modification during rotation of the effector by the rotor 110 (Paragraphs 51 and 64); and 
4an actuator 138/139/406 operably coupled to the rotor 110 and operable to selectively effect electrical energy transfer to the rotor 110 to selectively effect rotation of the rotor (Paragraphs 53 and 117).  
Carusillo is silent to a shroud with a bayonet mount arrangement releasably coupled to the grip.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified rotary surgical tool disclosed by Carusillo to include the bayonet mount arrangement as taught by Spievack to couple the shroud to the grip. One of ordinary skill in the art would have been motivated to do so for easy and reversible securement of the shroud to the grip.
With regards to claim 11, Carusillo further discloses wherein the output shaft 128 being integral with the rotor 110 (see Figure 4; Paragraph 62).  
With regards to claim 12, Carusillo discloses the device as claimed in claim 11. Carusillo is silent wherein the output shaft being releasably coupled to the rotor for removal and replacement.
However, Spievack, with regards to the fourth embodiment, teaches the output shaft 22 being releasably coupled (Col. 4 lines 1-6 and lines 53-55) to the rotor (102, 104, 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Carusillo to include the output shaft being releasably coupled to the rotor as taught by Spievack for the purpose of easily removing and cleaning the shaft for later reuse (Col 4 lines 50-55 of Spievack). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/28/2021

/WADE MILES/Primary Examiner, Art Unit 3771